PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/111,865
Filing Date: 24 Aug 2018
Appellant(s): HITOSUGI et al.



__________________
Richard Turner (registration No. 29,710)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 24, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
As per appellant's arguments filed August 24, 2020, the appellant argues that Okamura does not teach “processor that determines occurrence of a position jump on the basis of a positional difference between said autonomous navigation position and a satellite positioning position detected by said satellite positioning receiver” (see brief pages 7-8, argument A).
To illustrate examiner’s rejection, a copy of the cited paragraphs are provided below with the relevant portions being in Italic and then followed by an explanation of examiner’s interpretation.
	Okamura states in col. 6 lines 18-31:
Whenever the GPS-based data from the GPS receiver 22 is updated, it is determined by the position jump determinator 46 whether or not a position jump has occurred at the update. If the new GPS-based determined current position is distant from the latest estimated current position (described later in detail) by a distance greater than a predetermined distance, then it is determined that a position jump has occurred. More particularly, for example, in this determination process, the distance |.DELTA.| between the new GPS-based determined current position and the estimated current position is calculated (Step S103), and, if the distance |.DELTA.| is greater than a predetermined threshold .DELTA..sub.th1 (which may be, for example, some tens of centimeters), then it is determined that a position jump has occurred.
	Col. 6 lines 37-42: 
If it is determined that no position jump has occurred at the new update (NO branch from Step S104), then the new GPS-based determined current position itself is used by the output position calculator 48 as a new output position, that is, the new GPS-based determined current position is selected to be the new output position (Step S105)

Col. 6 lines 61-col. 7 lines 15:
Referring back to Step S104, if it is determined that a position jump has occurred at the new update (YES branch from Step S104), then the position adjustment vector calculator 52 is activated to generate a position adjustment vector (Step S107). The position adjustment vector is used to effect adjustment to the successive GPS-based determined current positions provided after an occurrence of a position jump, such that those successive GPS-based determined current positions will not be outputted as they are, but will be outputted only after adjustment effected thereto. With the adjustment, the outputted positions will approach to the corresponding GPS-based determined current positions over a length of time T.sub.1 (which is, for example, 20 to 30 seconds) greater than the update interval T.sub.GPS. This adjustment is advantageous because i) a new GPS-based determined current position that has jumped from the previous GPS-based determined current position may be often a false position, it may be often unpreferable to allow an abrupt change to occur between the successive output positions, while it is necessary to cause the output position to be again coincident to the corresponding GPS-based determined current position within a reasonable period of time
col.7 lines lines 28-52
the output position calculator 48 generates a new output position, by calculation based on the latest estimated current position and the position adjustment vector. The new output position corresponds to the position that is advanced from the latest estimated current position by the position adjustment vector (Step S108). 
(34)    The above process will be iterated at each successive update of the GPS-based data after occurrence of a position jump until the difference |.DELTA.| between the GPS-based determined current position and the estimated current position is reduced below the predetermined threshold distance |.DELTA.| (NO branch from Step S104), when the output position calculator 48 uses the new GPS-based determined current position as the output position, so that the output position is again coincident with the GPS-based determined current position
In reply, the examiner respectfully disagrees. Okumara teaches a system comprising a GPS receiver 22, i.e. claimed “satellite positioning receiver”, that determines/detects GPS-based data, i.e. claimed “satellite positioning position”. New GPS-based data is compared with previous GPS-based data to determine whether a position jump has occurred. If a jump has occurred, then the calculator 52 generates a position adjustment vector to calculate an estimated current position, i.e. claimed “autonomous navigation position”. The position calculator 48, i.e. claimed “selector”, then selects the estimated current position, i.e. “autonomous navigation position”, as the position of the vehicle. Okumara explicitly teaches comparing the GPS-based determined current position, i.e. the claimed “satellite positioning position” and the estimated current position, i.e. the claimed “autonomous navigation position” to determine whether a jump has occurred. If the distance between the GPS-based determined current position and the estimated current position is less than a distance threshold, then the processor determines that a position jump has not occurred and the GPS-based determined position, i.e. “the satellite positioning position” is selected by the position calculator 48. On the other hand, if the distance between the GPS-based determined current position and the estimated current position is greater than a distance threshold, then the processor determines that a position jump has 
Therefore, Okumara teaches “processor that determines occurrence of a position jump on the basis of a positional difference between said autonomous navigation position and a satellite positioning position detected by said satellite positioning receiver” as claimed.
The appellant argues that Okamura does not teach determination of satellite positioning precision as a factor in the selection decision as in the claim limitation “select one of said autonomous navigation position and said satellite positioning position on the basis of positioning precision of said satellite positioning… and as a result of said determination on position jump by said processor” (see brief pages 7-8, argument B).
In reply, the examiner disagrees. As discussed above, Okumara teaches that the position calculator 48 selects the GPS-based position, i.e. claimed “satellite positioning position” as position data if it is determined that a position jump has not occurred. Okumara also teaches that the position calculator 48 selects the estimated current position, i.e. “autonomous navigation position”, as position data if it is determined that a position jump has occurred. 



Examiner respectfully disagrees. The claim limitation recites “select one of said autonomous navigation position and said satellite positioning position on the basis of positioning precision of said satellite positioning… and as a result of said determination on position jump by said processor”. There are two possible outcomes of the claimed “result of said determination on position jump by said processor”. Outcome 1 is that a jump has occurred. Outcome 2 is that a jump has not occurred. As illustrated above in col. 6 lines 18-42, Okumara teaches the position calculator 48 selecting the GPS-based data as position data if it is determined that a position jump has not occurred and the position calculator 48 selecting the estimated current position as position data if it is determined that a position jump has occurred. 
Okumara also teaches that if the distance |.DELTA.| between GPS-based position data obtained by the GPS receiver and the estimated current position is greater than a threshold, then a system determines that a jump has occurred (see col. 6 lines 25-43). If the distance |.DELTA.| between GPS-based position data obtained by the GPS receiver and the estimated current position is less than a threshold, then a system determines that a jump has not occurred. In addition, as discussed above, the position calculator 48 selects the GPS-based data as position data if it is determined that a 
The examiner interprets the determination of whether a jump has occurred based on comparing the difference |.DELTA.| to a threshold as the claimed “precision of said satellite positioning”. Since the position calculator selects either the GPS-based position data or the estimated current position based on a difference |.DELTA.| which is the distance between GPS-based data and the estimated current position, i.e. “positioning precision of said satellite positioning” (see col. 6 lines 25-43 and col. 7 lines 16-33), Okumara teaches “selector that selects one of said autonomous navigation position and said satellite positioning position on the basis of positioning precision of said satellite positioning” as claimed.
In addition, even if Okumara always selects the estimated position based on the determination of a position jump as argued by appellant, the claimed limitation recites “select one of said autonomous navigation position and said satellite positioning position on the basis of positioning precision of said satellite positioning… and as a result of said determination on position jump by said processor”. This means that the claim limitation does not require that the “satellite positioning position on the basis of positioning precision of said satellite positioning receiver” to be selected. As previously discussed in col. 6 lines 18-60 and col. 7 lines 16-33, the position calculator 48 may select either the GPS position data or the estimated position data based on the determination of the position jump. This means that the position calculator may select one of at least two position data. This means even if Okumara teaches that the position calculator 48 
Therefore, Okumara teaches “selector that selects one of said autonomous navigation position and said satellite positioning position on the basis of positioning precision of said satellite positioning that is output by said satellite positioning receiver and as a result of said determination on position jump by said processor” as claimed.

The appellant argues that Okamura never takes high or low precision into account (see brief page 8, argument C).
	In reply, the examiner disagrees. Applicant is arguing that Okamura never takes high or low precision into account. These limitations are not found in the claims. Claim 1 simply recites “selector that selects…on the basis of positioning precession”. There is nothing in the claim that discuses a high or low precision. Claimed subject matter not the specification is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding prior art. In re Sporck, 55 CCPA 743, 386 F .2d 924, 155 USPQ 687 (1986); In re Self, 213 USPQ 1, 5 (CCPA 1982); In re Priest, 199 USPQ 11, 15 (CCPA 1978). 

The appellant argues that Okamura cannot select the satellite positioning if a position jump is detected (see brief page 8, argument D).

In addition, even if Okumara always selects the estimated position based on the determination of a position jump as argued by appellant, the claimed limitation recites “select one of said autonomous navigation position and said satellite positioning position on the basis of positioning precision of said satellite positioning… and as a result of said determination on position jump by said processor”. This means that the claim limitation does not require that the satellite positioning position to be selected. As discussed above, the position calculator 48 may select either the GPS position data or the estimated position data based on the determination of the position jump. This means that the position calculator may select one of at least two position data. This means even if Okumara teaches that the position calculator 48 always selects the autonomous navigation position based on the result of the determination, Okumara still teaches the limitation as claimed. 

The appellant argues that Okamura does not teach “outputs one of said autonomous navigation position and said satellite positioning position as said own-vehicle position” (see brief page 9, argument E).
In reply, the examiner disagrees. Okumara teaches a system comprising a GPS receiver 22, i.e. claimed “satellite positioning receiver”, that determines detects GPS-based data, i.e. claimed “satellite positioning position”. New GPS-based position data is compared with estimated current position to determine whether a position jump has occurred. If a jump has occurred, then the calculator 52 generates a position adjustment vector to calculate an estimated current position, i.e. claimed “autonomous navigation position”. The position calculator 48, i.e. claimed “selector”, then selects the estimated current position, i.e. “autonomous navigation position”, as the position of the vehicle.
Okumara explicitly teaches that the position calculator 48 selects the GPS-based data as position data if it is determined that a position jump has not occurred. Okumara also teaches that the position calculator 48 selects the estimated current position as position data if it is determined that a position jump has occurred. 
Therefore, Okumara teaches “outputs one of said autonomous navigation position and said satellite positioning position as said own-vehicle position” as claimed.


In reply, the examiner disagrees. Okamura states in col. 6 lines 18-42:
Whenever the GPS-based data from the GPS receiver 22 is updated, it is determined by the position jump determinator 46 whether or not a position jump has occurred at the update. If the new GPS-based determined current position is distant from the latest estimated current position (described later in detail) by a distance greater than a predetermined distance, then it is determined that a position jump has occurred. 
(25)    More particularly, for example, in this determination process, the distance |.DELTA.| between the new GPS-based determined current position and the estimated current position is calculated (Step S103), and, if the distance |.DELTA.| is greater than a predetermined threshold .DELTA..sub.th1 (which may be, for example, some tens of centimeters), then it is determined that a position jump has occurred. 
(26)    That is, if formula (1) below holds, then it is determined that a position jump has occurred. Otherwise, it is determined that no position jump has occurred. |.DELTA.|>.DELTA..sub.th1 (1) 
(27)    If it is determined that no position jump has occurred at the new update (NO branch from Step S104), then the new GPS-based determined current position itself is used by the output position calculator 48 as a new output position, that is, the new GPS-based determined current position is selected to be the new output position (Step S105). 
Okumara teaches that if the distance |.DELTA.| between GPS-based position data obtained by the GPS receiver and the estimated current position is greater than a threshold, then a system determines that a jump has occurred. If the distance |.DELTA.| between GPS-based position data obtained by the GPS receiver and the estimated current position is less than a threshold, then a system determines that a jump has not 
Examiner interprets the determination of whether a jump has occurred based on comparing the difference |.DELTA.| to a threshold as the claimed “precision of said satellite positioning”. Since the position calculator selects either the GPS-based position data or the estimated current position based on a difference |.DELTA.| which is the distance between GPS-based data and the estimated current position, i.e. “positioning precision of said satellite positioning”, Okumara teaches “selector that selects one of said autonomous navigation position and said satellite positioning position on the basis of positioning precision of said satellite positioning” as claimed.

The appellant argues that Okamura does not teach “said selector selects said satellite positioning position as said own-vehicle position irrespective of said result of said determination on position jump by said processor, when said positioning precision is defined by said first precision” (see brief page 8, argument G).
In reply, the examiner disagrees. Okumara teaches that if the distance |.DELTA.| between GPS-based position data obtained by the GPS receiver and the estimated current position is greater than a threshold, then a system determines that a jump has occurred. If the distance |.DELTA.| between GPS-based position data obtained by the GPS receiver and the estimated current position is less than a threshold, then a system determines that a jump has not occurred. In addition, as discussed above, the position 
Examiner interprets the determination of whether a jump has occurred based on the difference |.DELTA.| which is the distance between GPS-based data and the estimated current position to a threshold as the claimed “precision of said satellite positioning”. If the difference |.DELTA.| is less than the threshold, examiner interprets the difference |.DELTA.| to be the claimed “first precision”. As discussed above, if difference |.DELTA.| is less than the threshold, then the position selector 48 always selects the GPS-based data. Therefore, Okumara teaches “selector selects said satellite positioning position as said own-vehicle position irrespective of said result of said determination on position jump by said processor, when said positioning precision is defined by said first precision” as claimed.

The appellant argues that Okamura does not teach “processor … determines…jump on the basis of a positional difference between said autonomous navigation position and a satellite position” as in claim 9 (see brief page 12, argument H).
In reply, the examiner disagrees. Okumara states in col. 7 lines 33-42:
 “The above process will be iterated at each successive update of the GPS-based data after occurrence of a position jump until the difference |.DELTA.| between the GPS-based determined ”. 
Col. 6 lines 18-31:
Whenever the GPS-based data from the GPS receiver 22 is updated, it is determined by the position jump determinator 46 whether or not a position jump has occurred at the update. If the new GPS-based determined current position is distant from the latest estimated current position (described later in detail) by a distance greater than a predetermined distance, then it is determined that a position jump has occurred. More particularly, for example, in this determination process, the distance |.DELTA.| between the new GPS-based determined current position and the estimated current position is calculated (Step S103), and, if the distance |.DELTA.| is greater than a predetermined threshold .DELTA..sub.th1 (which may be, for example, some tens of centimeters), then it is determined that a position jump has occurred. 
Okumara explicitly teaches comparing the GPS-based determined current position, i.e. the claimed “satellite positioning position” and the estimated current position, i.e. the claimed “autonomous navigation position” to determine whether a jump has occurred. If the distance between the GPS-based determined current position and the estimated current position is less than a distance threshold, then the processor determines that a position jump has not occurred and the GPS-based determined position, i.e. “the satellite positioning position” is selected by the position calculator 48. On the other hand, if the distance between the GPS-based determined current position and the estimated current position is greater than a distance threshold, then the 
This means that if the difference between the autonomous navigation position and the satellite positioning position is greater than delta, then the position calculator 48 selects the autonomous navigation position until the autonomous navigation position coincides with the satellite positioning position. At that point, the position calculator 48 will go back to selecting/using the satellite positioning position.
Therefore, Okamura teaches “processor … determines…jump on the basis of a positional difference between said autonomous navigation position and a satellite position” as claimed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        
Conferees:
/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662      

                                                                                                                                                                                                  
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires